Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-12-00814-CV

                                   IN THE INTEREST OF M.T.

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-PA-01585
                             Honorable Fred Shannon, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: December 28, 2012

DISMISSED FOR LACK OF JURISDICTION

           Appellant Mother seeks to appeal from an order terminating her parental rights to M.T.

The clerk’s record reflects that on December 8, 2011, the trial court signed an order terminating

Appellant Mother’s parental rights to M.T. The record reflects that in a separate order, also on

December 8, 2011, the trial court terminated Appellant Father’s parental rights to M.T. Thus, the

notice of appeal was due to be filed by December 28, 2011. See TEX. R. APP. P. 26.1(b).

Appellant Mother did not file her notice of appeal until December 4, 2012, almost a year after

the final judgment was signed in this case.

           Appellant Mother has filed a motion for leave to file an untimely motion for extension of

time to file a notice of appeal. See TEX. R. APP. P. 10.5(b). However, we have no jurisdiction to

grant such a motion. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the
                                                                              04-12-00814-CV


predecessor to Rule 26). Therefore, we DENY appellant’s motion for leave to file an untimely

motion for extension of time to file a notice of appeal and DISMISS this appeal for lack of

jurisdiction.



                                                  PER CURIAM




                                            -2-